963 F.2d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kirsten HOLMES, Defendant-Appellant.
No. 91-30200.
United States Court of Appeals, Ninth Circuit.
May 14, 1992.

Before PREGERSON, TROTT and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Kirsten Holmes appeals the district court's order denying her motion to reinstate her appeal.   We have jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Holmes participated in a protest at the Federal Building in Olympia, Washington.   She was arrested for failing to comply with with lawful directions given by Federal Protective Services Officers.   After a bench trial in front of a Magistrate, Holmes was found guilty.   The district court upheld her conviction on September 12, 1990.   She filed a notice of appeal on September 20, 1990.   Holmes' appeal was voluntarily withdrawn on September 21, 1990.


4
Holmes filed a motion to reinstate her appeal on November 2, 1990.   Her motion was denied by the district court's order on November 29, 1990.


5
Holmes motion to reinstate her appeal on November 2, 1990 was well beyond the time limit for appealing the district court's order of September 12, 1990.   Fed.R.App.P. 4(b).   See also 2 Fed.Proc., L.Ed. § 3:465 (1981) ("If an appeal is voluntarily dismissed, this places the parties in the same position as if no notice ... was ever filed, and the appeal cannot be reinstated unless a new notice ... is filed within the appeal time prescribed by the rules.").


6
The judgment of the district court is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3